 



Exhibit 10.1
Execution Copy
SPONSORSHIP AGREEMENT
dated January 29, 2007
between
FIRST DATA MERCHANT SERVICES CORPORATION,
WELLS FARGO BANK, N.A.
and
iPAYMENT, INC.

 



--------------------------------------------------------------------------------



 



SPONSORSHIP AGREEMENT
     This Sponsorship Agreement (this “Agreement”) dated as of January 29, 2007
(the “Effective Date”) is by and between iPayment, Inc. (“ISO”), First Data
Merchant Services Corporation (“FDMS”), and Wells Fargo Bank, N.A. (“Bank”).
Under this Agreement, FDMS and Bank will collectively be referred to as
“SERVICERS.”
RECITALS

A.   Bank is a Member of Visa and MasterCard, and, as such, is authorized to
sign agreements enabling Merchants to accept Visa and MasterCard Bank Cards from
their customers in accordance with the terms and conditions of their respective
Rules and regulations.   B.   ISO is a registered “independent sales
organization” with Visa and a registered “member service provider” with
MasterCard and is in the business of developing and marketing Merchant Bank Card
programs, originating Merchant relationships, and providing Merchant Bank Card
management services.   C.   In conjunction with the processing services rendered
to ISO by FDMS pursuant to the Service Agreement dated as of July 1, 2002 by and
between ISO and FDMS, as amended (the “Service Agreement”), ISO and SERVICERS
desire to establish the sponsorship of a Merchant processing Program on the
terms and conditions set forth in this Agreement.   D.   ISO, as assignee of
Transaction Solutions, LLC, and Concord Transaction Services, LLC, successor in
interest to EFS National Bank and an Affiliate of FDMS, are parties to that
certain ISO Services and Marketing Agreement dated as of April 17, 2002, as
amended (the “TS ISO Agreement”). The parties now desire to terminate the TS ISO
Agreement and to incorporate the services provided thereunder into this
Agreement and the Service Agreement.   E.   ISO, as assignee of Petroleum Card
Services, Inc., and CTS Holdings, LLC successor in interest to Concord Payment
Systems, Inc. and National Payment Systems, Inc. and an Affiliate of FDMS, are
parties to that certain Processing Service Agreement dated as of April 16, 2001,
as amended (the “PCS ISO Agreement”). The parties now desire to terminate the
PCS ISO Agreement and to incorporate the services provided thereunder into this
Agreement and the Service Agreement.   F.   Bank is the acquiring bank for the
transactions processed under the TS ISO Agreement and the PCS ISO Agreement.

AGREEMENT
     In consideration of the foregoing and the covenants and conditions
contained herein, the parties agree as follows:

Page 1



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     As used in this Agreement (including the recitals set forth above), the
following terms shall have the meanings set forth below (each of which includes
the singular and the plural):
“ACH” shall mean the electronic transfer of funds through an automated clearing
house system.
“Affiliate” shall mean any entity that directly or indirectly controls, is
controlled by or is under common control with a party.
“Applicant” shall mean a Merchant who submits an Application.
“Application” shall mean the Merchant application used by ISO, as provided by
and/or approved by SERVICERS and ISO, and other existing Merchant applications
assigned to Bank as part of the initial BIN/ICA transfer.
“Application Materials” shall mean the Application and all other materials
developed to facilitate the execution of Merchant Processing Agreements, as
approved by SERVICERS and ISO. ISO shall cease its use of any Application
Materials that become unacceptable to SERVICERS within ninety (90) days of
receipt of written notice from SERVICERS or such shorter period of time as may
be required to comply with the Rules or to prevent a loss to SERVICERS.
“Approved Merchant” means any Merchant that:

  (a)   Is solicited by ISO (or ISO’s Other MSP’s or IC’s) for participation in
the Program;     (b)   Meets the established criteria for participation in the
Program, including the Merchant Processing Policy; and     (c)   Enters into a
Merchant Processing Agreement.

Approved Merchants may also include Merchants converted to the Program as part
of the initial BIN/ICA transfer and/or subsequently acquired Merchants that meet
the established criteria for participation in the Program, including the
Merchant Processing Policy, and whose sponsorship is assigned to Bank.
“Bank Card” shall mean a credit card or debit card issued by a member of
MasterCard, Visa or any other association or card issuing organization
(including Debit Networks) and bearing its respective trade names, trademarks,
and/or trade symbols.
“Business Day” shall mean any day on which Bank is open for business, other than
Saturdays, Sundays, or state or federal holidays.

Page 2



--------------------------------------------------------------------------------



 



“Change of Control” means a change in the power to direct the management or
affairs of ISO or the beneficial ownership of more than 51% of the equity
securities; provided, however, that becoming a public company with the same
management team or changing the beneficial ownership of more than 51% of the
equity securities while maintaining the same management team will not constitute
a change in control.
“Confidential Information” shall mean non-public information about, and
proprietary materials of, any party as defined and more fully described in
Section 9.1.
“Deconversion” shall mean the activities performed by SERVICERS at the request
of ISO to effect a Program Transfer, which activities and associated fees/costs
will be set forth in a written plan developed before any such activities are
begun and in good faith by ISO and SERVICERS that is designed to complete the
Program Transfer within 6 months, at SERVICERS’ then-current fees/costs. If ISO
requests no services from SERVICERS in connection with the deconversion, then
there will be no fees/costs to ISO other than any pass-through Bank Card
association fees, if any.
“Effective Date” is defined in the first paragraph of this Agreement.
“Eligible Merchant” shall mean a Merchant that meets the Merchant Processing
Policy and is solicited for the Program by ISO or ISO’s Other MSP’s or IC’s.
“FFB” means FDMS’s Affiliate, First Financial FFB, an industrial bank formed
under the laws of the State of Colorado.
“IC” shall have the meaning provided in Section 2.4.
“Including” whether capitalized or not, means “including but not limited to.”
“Intellectual Property” shall mean copyrights, Marks, trade secrets, patents or
other proprietary rights of a party.
“ISO” includes ISO’s wholly-owned subsidiaries that are either independently
registered with Visa and MasterCard or solicit Merchants under the ISO’s
registration, and also includes, when the context so requires, ISO’s Other MSP’s
and IC’s.
“Losses” shall mean any losses, damages, liabilities, judgments, orders of
restitution, and penalties (including civil monetary penalties and Visa and
MasterCard fines and penalties).
“Marks” shall mean the trademarks or service marks of a party.
“MasterCard” shall mean MasterCard International, Incorporated.

Page 3



--------------------------------------------------------------------------------



 



“Material” when used with reference to information, a fact or circumstance, a
course of action, a decision-making process or other matter, shall be limited to
information, facts and circumstances, courses of action, decision-making
processes or other matters as to which there is a substantial likelihood that a
reasonable person would attach importance.
“Member” shall mean an acquiring member of Visa and MasterCard.
“Merchant” shall mean an individual or entity that engages in, or desires to
engage in, Bank Card transactions with its customers.
“Merchant Account” shall mean the account relationship established between ISO,
Bank and an Approved Merchant pursuant to a Merchant Processing Agreement.
“Merchant Discount Amount” shall mean the portion of the face amount of Bank
Card transactions submitted by Approved Merchants and processed through the
Program that is paid to SERVICERS. Further, this portion shall be determined by
application of the Merchant Discount Rate that is reflected in each Merchant
Processing Agreement.
“Merchant Discount Rate” shall mean a percentage rate to be applied to determine
the portion of the face amount of a Bank Card transaction that will be charged
to the originating Merchant, which rate shall be reflected in each Merchant
Processing Agreement and subject to change from time to time pursuant to the
terms of the Merchant Processing Agreement.
“Merchant Portfolio” shall mean the group of Approved Merchants participating in
the Program pursuant to this Agreement.
“Merchant Processing Policy” shall mean the merchant policy, guidelines and
standards established by SERVICERS under which SERVICERS will enter into a
Merchant Processing Agreement with a Merchant as it may be modified by SERVICERS
in their discretion from time to time during the term of this Agreement.
Attached as Exhibit B is a list of certain categories of Merchants who are
always unacceptable under the Merchant Processing Policy, along with a summary
of other policy guidelines and standards.
“Merchant Processing Agreement” shall mean a written agreement among ISO, Bank
and an Approved Merchant that governs the Approved Merchant’s participation in
the Program, as provided by and/or approved by SERVICERS and ISO. ISO shall
cease its use of any form of Merchant Processing Agreement that becomes
unacceptable to SERVICERS within ninety (90) days of receipt of written notice
from SERVICERS or such shorter period of time as may be required to comply with
the Rules or to prevent a loss to SERVICERS. For the avoidance of doubt, ISO
shall be responsible for effecting any necessary and appropriate amendments to
the Merchant Processing Agreement that may become necessary as a result of
subsequent amendments to the Rules or SERVICERS’ requirements. In the event a
Merchant refuses to consent to any such amendment during the applicable ninety
(90) day period, ISO will notify SERVICERS,

Page 4



--------------------------------------------------------------------------------



 



and Bank or FFB will have the right to terminate its sponsorship of such
Merchant and the applicable Merchant Processing Agreement.
“Merchant Reserve Account” shall mean one or more accounts maintained by
SERVICERS as security against Merchant liabilities to ISO or SERVICERS.
“Minimum Balance” shall have the meaning provided in Section 6.1(a).
“Net Program Participation Fees” shall mean, at any point in time, all Program
Participation Fees minus the sum of:

  (a)   All compensation and other amounts (including unreimbursed chargebacks
and payments to the Reserve Account) due SERVICERS;     (b)   [***]     (c)  
Pass-Through Costs and Interchange.

“Offset Account” shall mean an account at Bank that is established and
maintained by FDMS to allow SERVICERS to credit and debit funds as provided in
Section 6.
“Other MSP” shall have the meaning provided in Section 2.4.
“Pass-Through Costs and Interchange” shall mean the amounts charged by
MasterCard, Visa, and other networks or Bank Card associations (including
interchange fees, dues and assessments) in connection with the Approved Merchant
transactions, the liability for which shall be the sole responsibility of ISO
except as otherwise described herein.
“Payment Date” means: (i) for Merchant Accounts originally covered by the TS ISO
Agreement and the PCS ISO Agreement, the [***] day (or first Business Day
thereafter if such day is not a Business Day) of each calendar month during the
term of this Agreement; and (ii) for all other Merchant Accounts on the FDMS
“Omaha” platform covered by this Agreement, the first Business Day after the day
the funds are available and in Bank’s settlement account, but in no event later
than [***] [***] days after the end of each month.
“Processing Year 1” means the period commencing on the Effective Date and ending
on June 30, 2007.
 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 5



--------------------------------------------------------------------------------



 



“Processing Year” means each twelve (12) calendar month period commencing on the
first day of July and ending on the last day of the following June, except for
Processing Year 1 which is specifically defined.
“Program” shall mean ISO’s sales and marketing activities on behalf of itself
and SERVICERS, the processing of Merchant Applications, and the provision of
Bank Card transaction processing services to Approved Merchants under the terms
of their Merchant Processing Agreements.
“Program Participation Fees” shall mean all fees owed by Merchants to Bank and
ISO under the applicable Merchant Processing Agreements, including the Merchant
Discount Amounts or transaction fees, which amounts shall be recommended by ISO,
but in all cases will be subject to final approval by Bank, which approval shall
not be unreasonably withheld or delayed.
“Program Standards” means the policies and procedures established by SERVICERS
to be used by ISO in connection with the solicitation of prospective Merchants
and other policies, procedures, fines and penalties established by SERVICERS
that are designed to promote the financial safety or soundness of the Program.
The Program Standards may be modified by SERVICERS from time to time in their
sole discretion; provided, however, that SERVICERS will discuss in good faith
any concerns that ISO may have that any such change will adversely affect ISO’s
ability to add Approved Merchants to the Program. The current form of the
Program Standards are attached hereto as Exhibit D.
“Program Transfer” shall mean Bank’s transfer and assignment of the Merchant
Portfolio and the dedicated BINs/ICAs, including Bank’s interest in all Merchant
Processing Agreements, to a third party designated by ISO in accordance with
Section 10.4.
“Promotional Materials” shall mean all written solicitations and advertisements
and other communications (including telemarketing scripts) used to market,
promote, and solicit the establishment of Merchant Processing Agreements with
Merchants.
“PS ISO Agreement” is defined in Recital E of this Agreement.
“Reserve Account” shall mean the account at Bank that is to be established by
ISO and fully controlled by SERVICERS as described in Section 8.1 to insure
payment of chargebacks, fees and other amounts due to SERVICERS.
“Residual Account” shall mean an account established and maintained by (and in
the name of) ISO to allow Bank to credit funds as provided in Section 6.
“Rules” shall mean the by-laws, regulations and/or requirements that are
promulgated by Visa, MasterCard, Debit Networks and/or other Bank Card
associations.

Page 6



--------------------------------------------------------------------------------



 



“Service Agreement” is defined in Recital C of this Agreement.
“Termination Reserve Account” shall mean a reserve account to be established
upon notice of termination of this Agreement to insure the payment of
chargebacks and credit/fraud losses related to transactions with an acquirer’s
processing date on or before the effective date of termination of this
Agreement, fees and other amounts which may become due to SERVICERS following
termination of this Agreement.
“TS ISO Agreement” is defined in Recital D of this Agreement.
“Visa” shall mean VISA USA Incorporated.
SECTION 2
PROGRAM SERVICES

2.1   SERVICERS’ Services/Pricing.

  (a)   SERVICERS shall provide the services specified in this Agreement and the
exhibits and shall be compensated therefor as set forth in the Service Agreement
and in Exhibit A hereto. Any and all processing and related services rendered by
SERVICERS to an Approved Merchant in the Merchant Portfolio covered by this
Agreement (including without limitation Merchants initially processed under the
TS ISO Agreement and the PCS ISO Agreement) will be rendered pursuant to and
billed at the rates set forth in the Service Agreement. Any and all sponsorship,
clearing and related services rendered by SERVICERS in connection with an
Approved Merchant in the Merchant Portfolio covered by this Agreement (including
without limitation Merchants initially processed under the TS ISO Agreement and
the PCS ISO Agreement) will be rendered pursuant to and billed at the rates set
forth in this Agreement. Any Approved Merchant added to the Merchant Portfolio
and Program covered by this Agreement will be subject to all terms and
conditions of this Agreement.     (b)   Any service described in this Agreement
is subject to periodic revision by SERVICERS to reflect changes (i) to the
SERVICERS’ systems or the services provided by SERVICERS and offered generally
to SERVICERS’ customers and (ii) in the specific services provided to ISO;
provided, however, that SERVICERS will not implement any changes or improvements
to the services if such action will materially degrade the quality of the
services being provided to ISO by SERVICERS hereunder unless such change is
required by the VISA or MasterCard rules and regulations.     (c)   SERVICERS
may from time to time pass through to ISO actual increases in the Pass-Through
Costs and Interchange, to reflect any increases in such fees, costs and charges
to SERVICERS, upon thirty (30) days prior written notice to ISO (or, if
SERVICERS receive less than thirty (30) days notice of such increase, as much
prior notice as is practicable under the circumstances).

Page 7



--------------------------------------------------------------------------------



 



  (d)   In the event of any fee increases to ISO, SERVICERS shall provide
reasonable assistance to ISO in passing such fee increases through to Merchants
under the Merchant Processing Agreements.     (e)   From time to time and in
their sole discretion, SERVICERS may also perform certain risk management
services, such as periodic credit reviews, fraud reviews and monitoring and
collections, with respect to Applicants and Approved Merchants; provided,
however, that SERVICERS will not contact such Applicants or Approved Merchants
directly and will request any reasonably necessary information or documentation
from ISO. SERVICERS’ participation in any such activity shall not in any way
relieve ISO from its responsibility for credit and fraud losses which may result
from or be related to the Program.     (f)   SERVICERS will provide ISO with a
point of contact to address issues that arise in connection with this Agreement,
which will be one or more employees of FDMS.

2.2   ISO Obligations.

  (a)   ISO shall perform all sales and marketing activities in furtherance of
the Program, subject to the terms of this Agreement. It is understood that (at
all times) SERVICERS have the ultimate approval right for ISO’s solicitation
procedures, Application Materials, Application processing procedures, Merchant
qualification criteria, transaction processing procedures, Merchant Processing
Agreements, Program terms, Program Participation Fees, and other Program
policies, all of which must be approved in advance by SERVICERS in writing.    
(b)   ISO shall also perform all initial Merchant credit review and underwriting
on Applicants in a manner consistent with Section 4 of this Agreement, including
the Merchant Processing Policy. ISO shall at all times comply with the Program
Standards.     (c)   ISO will use reasonable efforts to convert the sponsorship
and clearing of all Merchants processing on the FDMS system under the Service
Agreement to the sponsorship and clearing of Bank under the terms and conditions
of this Agreement; provided, however, that ISO will not be required to attempt
to convert any such Merchants if the Merchant refuses to be sponsored by Bank,
if the applicable Other MSP or IC refuses to board accounts on the FDMS System
or be sponsored by Bank, or if the conversion of such merchants would not make
economic or strategic business sense to ISO.     (d)   For the avoidance of
doubt, the parties acknowledge that ISO may utilize SERVICERS’ services under
this Agreement on a non-exclusive basis and there are no minimum fees or
utilization commitments under this Agreement.

Page 8



--------------------------------------------------------------------------------



 



2.3   BIN and ICA Assignment. SERVICERS will utilize BINs (Bank Identification
Number) and ICAs (Interbank Card Association) dedicated solely to ISO to
facilitate the Program, and no merchants other than Program Merchants will be
under the dedicated BIN/ICA. The initial BINs/ICAs to be transferred to Bank
from ISO’s current sponsoring Member as part of the Program launch are listed on
Exhibit E. ISO shall be responsible, and shall reimburse SERVICERS, for all
actual, documented fees and costs imposed by third parties associated with
obtaining, installing and maintaining the BIN/ICA on the FDMS system, including
any Visa and MasterCard fees and assessments. Upon a Program Transfer in
accordance with Section 10.4, Bank will transfer the dedicated BINs/ICAs used in
connection with the Program to a Visa and MasterCard Member designated by ISO.

2.4   Use of Other Independent Sales Organizations/Independent Contractors.

  (a)   Except as expressly set forth herein, ISO shall not subcontract, assign,
license or in any other manner extend or transfer to any third party any right
or obligation ISO has with respect to SERVICERS’ Program. If ISO desires to use
the services of any other independent sales organization/member service provider
(“Other MSP”), such Other MSP must be (i) reviewed and approved by SERVICERS, in
their sole discretion, (ii) contracted with SERVICERS or Bank upon mutually
agreeable terms, and (iii) registered with Visa and MasterCard by Bank in
accordance with the Rules. If ISO desires to use the services of an individual
independent contractor who represents himself or herself as working for ISO
using ISO’s legal/business name (“IC”), then ISO shall enter into a written
agreement with each such IC that (i) requires the IC to comply with all
applicable terms of this Agreement and all applicable Rules, laws and
regulations, and (ii) prohibits the making of any representation or creating any
liability on behalf of SERVICERS.     (b)   ISO’s currently utilizes the Other
MSP’s and IC’s listed on Exhibit E attached hereto in its Merchant processing
business. The parties agree to work together expeditiously and in good faith to
transfer the registration or re-register all such entities with the appropriate
Bank Card associations as required under the Rules. All Other MSP’s must be
appropriately registered before boarding accounts under Bank’s sponsorship.

2.5   SERVICERS’ Obligations.

  (a)   Bank will sponsor ISO, at ISO’s expense, as an ISO for Visa, as an MSP
for MasterCard and, to the extent applicable, as similarly required for all
other Bank Card associations and, to the extent required by any Bank Card
association, Bank also agrees to sponsor for registration with Visa and/or
MasterCard those Other MSP’s, IC’s, subsidiaries and marketing representatives
of ISO which are approved by SERVICERS. Unless otherwise disallowed by a Bank
Card association, Bank agrees to maintain such sponsorships throughout the term
of this Agreement and until the first of either to occur: (i) [***] days after
the

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 9



--------------------------------------------------------------------------------



 



      expiration or earlier termination of this Agreement, or (ii) the effective
date of the assignment of all of the Merchant Processing Agreements or all of
the BINs/ICAs and other items specified and contemplated in Section 10.4.    
(b)   From time to time, and within a reasonable time from Bank’s receipt of
notice of an amendment to the Rules that is not otherwise available to ISO, Bank
will advise ISO, who shall, in turn, notify each Merchant, of any change in the
Merchant Program imposed by the Rules.     (c)   At ISO’s request, Bank will
obtain copies for ISO of any Bank Card association manuals and publications
(including Rules) that are available to acquiring members and that are not
otherwise available to ISO and that are allowed to be shared with ISO under the
Rules. Bank will forward to ISO all information routinely provided by each Bank
Card association that is not otherwise available to ISO that are allowed to be
shared with ISO under the Rules that would be helpful to ISO in fulfilling its
obligations under this Agreement.     (d)   Bank will maintain all cardholder
information under its control and/or possession in a safe and secure manner in
compliance with the Rules, and will report to Bank Card associations as required
by the Rules relating to internal policies and procedures related to cardholder
information security. Furthermore, Bank agrees to inform the ISO immediately
regarding any breach of information security that may have an adverse effect to
the ISO or to its Merchants.     (e)   Bank, as the acquiring principal member,
agrees to represent ISO’s interest in disputes that might arise from time to
time with a Bank Card association over compliance with Rules and fines;
provided, however, that ISO shall pay any fines or other charges imposed on Bank
by a Bank Card association relating to the Merchant Program and any and all
costs reasonably incurred by Bank in disputing the same, including reasonable
associated legal fees.     (f)   FDMS has entered into an agreement with FFB,
pursuant to which FFB will sponsor (or assume the sponsorship of) Merchants,
FDMS and its customers, including ISO, into certain networks (“Debit
Sponsorship”). ISO agrees to the additional terms and conditions relating
specifically to the Debit Sponsorship, as set forth in Exhibit G.

SECTION 3
MARKETING AND COMPLIANCE

3.1   Application Materials. ISO shall use reasonable efforts to ensure that
each Application completed by an Applicant is current and contains accurate and
complete information. ISO’s Application Materials shall comply with all
applicable Rules, laws and regulations. All Application Materials and any
changes to the form and content thereof must be approved in writing by SERVICERS
prior to use by ISO, which approval will not be unreasonably withheld or delayed
beyond [***] [***] days unless such changes

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 10



--------------------------------------------------------------------------------



 



    are voluminous. The initial approved Application Materials are attached
hereto as Exhibit C.   3.2   Compliance Responsibility. ISO shall be responsible
for ensuring that the Application Materials, the marketing plans, the
Promotional Materials and all services performed by ISO hereunder comply, and
remain in compliance with, all applicable Rules, laws and regulations; provided,
however, that SERVICERS will in good faith inform ISO of issues or concerns with
ISO’s materials or practices observed by SERVICERS that SERVICERS reasonably
believe may be in violation of applicable Rules. All documents and any changes
to the form and content thereof must be approved in writing by SERVICERS prior
to use by ISO, which approval will not be unreasonably withheld or delayed
beyond fifteen (15) days.   3.3   Promotional Materials. ISO shall be
responsible, at its sole expense, for the development of all Promotional
Materials and shall bear the cost of the development and the printing and
distribution of the Promotional Materials. The Promotional Materials shall
comply with all applicable Rules, laws and regulations. All Promotional
Materials and any changes to the form and content thereof must be approved in
writing by SERVICERS prior to use by ISO, which approval will not be
unreasonably withheld or delayed beyond fifteen (15) days. ISO and ISO’s Other
MSP’s and IC’s will not use SERVICERS’ or SERVICERS’ Affiliates’ Marks in any
advertising, promotional or display materials without SERVICERS’ prior written
approval, which approval will not be unreasonably withheld or delayed beyond
fifteen (15) days.

SECTION 4
APPLICATION AND UNDERWRITING PROCEDURES

4.1   Applications. ISO shall solicit Applications from Eligible Merchants at
ISO’s sole expense and shall provide each Applicant with Application Materials.
ISO shall collect completed and signed Application Materials and Merchant
Processing Agreements from Applicants and shall forward them to SERVICERS within
[***] [***] Business Days after the merchant is boarded (which may be accessed
by SERVICERS online or forwarded to SERVICERS via ISO’s automated application
system or to a facsimile number designated by SERVICERS, provided such complies
with the Rules and applicable laws, rules and regulations) or to any other
place(s) as SERVICERS may designate for processing and document storage. ISO
shall retain copies of all Application Materials, Merchant Processing Agreements
and documents forwarded to SERVICERS. ISO shall provide SERVICERS with access to
ISO’s automated application system and ISO’s online Merchant Account system
(BAMS, or any such successor or replacement system) at no cost to SERVICERS.  
4.2   Underwriting. ISO shall underwrite, perform a credit review and conduct a
site inspection, when applicable, for each Application as required by this
Agreement, the Merchant Processing Policy and the Rules to determine whether
each Applicant is an Eligible Merchant. ISO may conduct such credit review
without notification to and participation by SERVICERS, except as otherwise
provided below (i.e., for any

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 11



--------------------------------------------------------------------------------



 



    prospective Merchant that falls within the risk and volume parameters set
forth in this Section 4.2), provided that ISO performs the credit review in
accordance with the Merchant Processing Policy, the terms of this Agreement and
the Rules. In accordance with and as permitted by this Agreement, a third-party
service provider approved by SERVICERS may perform site inspections for ISO. In
order to assist ISO in its underwriting hereunder, SERVICERS shall assist ISO
with checking Merchants and prospective Merchants against the Terminated
Merchant File/MATCH List or any similar list maintained by any entity. ISO shall
be responsible for all credit and fraud losses associated with the Merchant
Portfolio or the Program, regardless of any services or assistance that may be
provided by SERVICERS. For any high risk Merchant who in good faith ISO
anticipates will have annual Visa and MasterCard transaction volume equal to or
greater than $[***] and any low risk Merchant who in good faith ISO anticipates
will have annual Visa and MasterCard transaction volume equal to or greater than
$[***], ISO shall advise SERVICERS and permit SERVICERS to conduct their own
credit review prior to boarding the account. Upon receipt of a complete
underwriting package from ISO, SERVICERS will respond to ISO within [***]
[***] Business Days as to SERVICERS’ acceptance or rejection of such Merchant.
SERVICERS’ participation in any credit review will not in any way relieve ISO
from its responsibility for credit and fraud losses which may result from a
Merchant’s transaction processing. SERVICERS may at any time require that a
Merchant relationship be terminated by ISO and Bank may cease the provision of
services to any such Merchant pursuant to the terms of the Merchant Processing
Agreement. SERVICERS shall have the right and authority to accept or reject any
Application. ISO shall obtain prospective Merchants’ authorization for ISO
and/or SERVICERS to obtain all reports (including personal and business credit
reports) and other information necessary in connection with the Application. ISO
shall have the right, subject to and pursuant to the terms and conditions of the
Merchant Processing Policy, to cause any Eligible Merchant with transaction card
volume processing limits up to but not more than $[***] per month, that has been
approved by ISO, to be activated immediately in SERVICES’ systems. SERVICERS
agree to provide ISO with a final approval decision (i.e., acceptance, rejection
or required modification of the submitted Application) on submitted and complete
Merchant Applications for Eligible Merchants that are not classified as “high
risk” on the High Risk Merchant List attached hereto as Exhibit F and which seek
approval for transaction card volume processing limits in excess of $[***] per
month but not more than $[***] per month, within [***] [***] Business Days after
SERVICERS’ receipt of such completed Merchant Application and documentation.  
4.3   Credit Decisions. ISO shall employ the Merchant Processing Policy
guidelines provided by SERVICERS in making credit evaluations. SERVICERS reserve
the right, in their sole and absolute discretion, to:

  (a)   Change the Merchant Processing Policy;     (b)   Reject the Application
of any Applicant who SERVICERS determine does not satisfy SERVICERS’ Merchant
Processing Policy; and

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 12



--------------------------------------------------------------------------------



 



  (c)   Terminate the Merchant Processing Agreement with respect to any Merchant
at any time, according to the Merchant Processing Agreement terms.

Notwithstanding anything contained herein, so long as all of the following are
true with respect to a Merchant or Merchant Account, SERVICERS agree that,
except as required by the Rules, SERVICERS shall neither terminate nor make any
change with respect to the discount or reserve of said Merchant or Merchant
Account that will have an adverse effect on the Merchant or Merchant Account
without the prior written consent of ISO:

  (i)   The Merchant or Merchant Account is not in a Bank Card association
monitoring program;     (ii)   The Merchant or Merchant Account is not engaged
in, or aiding and abetting, any illegal activity or fraud;     (iii)   The
Merchant or Merchant Account is in compliance with the Merchant Processing
Policy;     (iv)   The Merchant or Merchant Account is not processing
transactions where products are delivered or services rendered more than one
(1) year (on the average, based upon transactions of the immediately preceding
three (3) months) following the date of the transaction;     (v)   No Bank Card
association nor any regulatory agency has requested that the Merchant or
Merchant Account be terminated;     (vi)   In its sole judgment, SERVICERS do
not feel that they may be at financial risk as a result of the activity of a
Merchant or Merchant Account; and     (vii)   The Merchant or Merchant Account
is not causing reputational harm or risk to either of SERVICERS in their
reasonable judgment.

In the event SERVICERS decide to terminate or make any such adverse change with
respect to a Merchant or Merchant Account, SERVICERS shall first attempt to give
ISO notice of SERVICERS’ decision.

4.4   Merchant Reserve Accounts. ISO shall be responsible for determining the
amount of any Merchant Reserve Accounts. ISO shall also be responsible for
ensuring all Merchant Reserve Accounts are adequately funded. All Merchant
Reserve Accounts, along with any other monies or collateral collected from
Approved Merchants, shall be deposited with Bank. [***] ISO will monitor daily
Merchant account activity and if in ISO’s reasonable judgment certain Approved
Merchants and/or certain transactions are possibly fraudulent or otherwise not
in

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 13



--------------------------------------------------------------------------------



 



    compliance with the Rules or in violation of the Merchant Processing
Agreement, ISO will instruct SERVICERS to change the Merchant bank account
information to cause funds otherwise due such Merchant to be diverted and
deposited into the Merchant Reserve Account for such Merchant. ISO will
thereafter promptly investigate each such suspicious incident and, upon request,
promptly notify SERVICERS of the result of any such investigation. If in any
case ISO’s investigation determines that no violation occurred, ISO will
promptly request SERVICERS to release any funds diverted to the Merchant Reserve
Account to the Merchant’s deposit account. Once monies or other collateral are
deposited in a Merchant Reserve Account, SERVICERS shall control the
disbursements of such funds which are to be (a) paid to ISO or SERVICERS to
cover losses incurred in connection with the applicable Approved Merchant or
(b) returned to the applicable Approved Merchant upon a reduction in the
potential risk to ISO and SERVICERS arising from the provision of services to
such Merchant within two (2) Business Days after receipt of a written request by
ISO. From time to time, ISO may request SERVICERS to disburse monies held in a
Merchant Reserve Account to ISO or an Approved Merchant as set forth in the
preceding sentence, and SERVICERS shall consider such requests in good faith.
Bank may draw against any Merchant Reserve Account to cover any Losses or credit
and fraud losses incurred by SERVICERS with respect to an Approved Merchant
without the consent of ISO or the applicable Approved Merchant.   4.5  
Maintenance of Underwriting Staff. ISO shall at all times maintain an adequate
and qualified staff to perform underwriting and credit reviews of Program
Merchants.

SECTION 5
PROPRIETARY RIGHTS

5.1   General. To the extent required by the Rules, legal title to all Merchant
Applications, Merchant Processing Agreements and Merchant Accounts and records
shall be in the name of Bank, subject to its obligations to effect a Program
Transfer pursuant to Section 10.4 of this Agreement; provided, however, that
Bank acknowledges and agrees that ISO shall own and maintain the Merchant
relationship during the term of this Agreement and thereafter. ISO acknowledges
and agrees that all Merchant Applications, Merchant Processing Agreements and
Merchant Accounts and records may not be transferred, assigned, sold or
exchanged by ISO except as set forth in this Agreement or the applicable
Merchant Processing Agreement. Bank shall be exclusively responsible and
entitled to receive all payments, collections, and other amounts due from
Merchants, subject to its payment obligations to ISO. Each of ISO’s and Bank’s
rights shall survive the termination of this Agreement by either party and for
whatever cause. For the avoidance of doubt, the parties acknowledge and agree
that ISO owns all Merchant Processing Agreements, Merchant Accounts and Merchant
relationships except as otherwise specifically set forth herein.

SECTION 6
SETTLEMENT AND PAYMENT

Page 14



--------------------------------------------------------------------------------



 



6.1   Offset Account.

  (a)   FDMS shall establish and maintain the Offset Account at Bank during the
term of this Agreement to facilitate the making of all payments due to SERVICERS
from ISO and to ISO from SERVICERS. ISO agrees that the initial amount of the
Offset Account will be $[***] and, thereafter, the Offset Account will, at all
times, maintain collected funds in an amount at least equal to the amount then
due SERVICERS hereunder (which shall be referred to herein as the “Minimum
Balance”).     (b)   If the collected funds on deposit in the Offset Account at
any point in time are less than the Minimum Balance, SERVICERS may fund the
Offset Account with any monies or funds belonging or payable to ISO which are in
SERVICERS’ possession. SERVICERS will promptly notify ISO after making any such
transfer.     (c)   ISO hereby grants SERVICERS a security interest in the
Offset Account to secure all of ISO’s obligations to SERVICERS under this
Agreement.

6.2   Settlement Procedures.

  (a)   SERVICERS shall settle each Merchant Account in accordance with the
terms of the applicable Merchant Processing Agreement, remitting to each
Approved Merchant, by ACH or other acceptable method, all settled funds due to
the Approved Merchant after first deducting from such settled funds all
applicable Program Participation Fees and any other amounts owed or withheld
under the applicable Merchant Processing Agreement. Merchant Account settlement
is included in the fees set forth in Exhibit A and will not incur an additional
fee.     (b)   On each Payment Date, SERVICERS shall credit ISO’s Residual
Account in an amount equal to all Net Program Participation Fees collected by
SERVICERS since the immediately preceding Payment Date and which have not
otherwise been paid to ISO.     (c)   In the event that the Net Program
Participation Fees are insufficient to pay any amounts due to SERVICERS’ under
this Agreement (including compensation, funding the Offset Account, funding the
Reserve Account, or paying third party processing fees), then ISO shall provide
sufficient additional funds to SERVICERS upon demand.     (d)   [***]

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 15



--------------------------------------------------------------------------------



 



      [***]

6.3   Payment Deferrals. In addition to any rights now or hereafter granted
under this Agreement or applicable law and not by way of limitation of any such
rights, SERVICERS are hereby authorized by ISO, at any time and from time to
time, without notice or demand to ISO or to any other person (any such notice
and demand being hereby expressly waived), to setoff, recoup and to appropriate
and to apply any and all monies or funds belonging or payable to ISO which are
in Bank’s possession against and on account of ISO’s obligations to SERVICERS
under this Agreement (including funding the Offset Account, the Reserve Account,
the Termination Reserve Account or funding chargebacks), whether such
obligations are liquidated, unliquidated, fixed, contingent, matured or
unmatured.

6.4   Expenses. Except as otherwise provided, each party shall bear its own
administrative costs and overhead expenses arising out of its performance of
this Agreement.

6.5   Liability for Losses. Unless any Losses are caused by SERVICERS or are
attributable to the negligence or willful misconduct of SERVICERS, SERVICERS
shall have recourse from ISO, and ISO shall fully reimburse SERVICERS, for any
Losses to SERVICERS that are caused by:

  (a)   Chargebacks, purchase returns, refunds, credits, adjustments, fees or
Bank Card association fines, costs and expenses related to Approved Merchants,
Eligible Merchants, or any Merchant activity hereunder; and     (b)   Amounts
remaining due to SERVICERS after the deduction of SERVICERS’ compensation as
provided herein.

6.6   Bank Card Association Assessments/Fees. ISO shall pay or fund when due all
Bank Card association assessments/fees, including any and all quarterly
assessments/fees.

6.7   Survival. The provisions of this Section 6 shall survive the termination
or expiration of this Agreement.

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 16



--------------------------------------------------------------------------------



 



6.8   Assignment of Merchant Losses. SERVICERS agree that after SERVICERS have
been fully reimbursed by ISO for a Merchant loss pursuant to this Agreement, and
provided that the Merchant Account resulting in the Merchant loss has been
terminated, that SERVICERS will, at the request of ISO, assign to ISO any and
all of SERVICERS’ subrogation rights under or related to the Merchant Processing
Agreement (including guarantees, security or otherwise) related to the
indebtedness of such Merchant under the Merchant Processing Agreement (including
guarantees, security or otherwise), so that ISO may pursue collection recovery
activities in connection with such Merchant loss. Any such collection recovery
activities shall be conducted in the name of ISO and shall be subject to the
indemnification obligations of ISO. Bank agrees to execute and deliver to ISO
such assignment documents as reasonably requested and required by ISO to vest
such collection loss(es) recovery right to ISO and as reasonably required in
connection with such collection recovery activities.

SECTION 7
REPRESENTATIONS AND WARRANTIES OF ISO

    ISO represents and warrants to SERVICERS that, as of the date of this
Agreement, the following are true and correct:   7.1   Organization and Good
Standing. ISO is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full corporate
power and authority to carry on its business as it is now being conducted. ISO
is and will be qualified as a foreign corporation in good standing under the
laws of each jurisdiction in which the conduct of its business or the ownership
of its properties requires the qualification.   7.2   Execution and Effect of
Agreement. ISO has the corporate power and authority to enter into this
Agreement and the execution and delivery of this Agreement and the performance
of ISO’s obligations hereunder have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by ISO and
constitutes a legal, valid, and binding obligation of ISO, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws affecting the rights of creditors
generally.   7.3   Restrictions. Neither the execution and delivery of this
Agreement nor the conduct of the Program contemplated hereby will:

  (a)   Violate any of the provisions of the charter or by-laws of ISO; or    
(b)   Conflict with, or result in a breach of, or give rise to a right of
termination of, or accelerate the performance required by the terms of any
judgment, court order or consent decree, or any agreement, including a
restrictive covenant or covenant against competition, indenture, mortgage, or
instrument to which ISO is a party or to which its property is subject, or
constitute a default thereunder, except where the conflict, breach, right of
termination, acceleration or default would not

Page 17



--------------------------------------------------------------------------------



 



      prevent or have a Material adverse effect on the conduct of the activities
contemplated hereby.

7.4   Consents. Except for filings, consents, waivers, approvals, and
authorizations that the failure to obtain or make would not have a Material
adverse effect on ISO or the Program, no filing, consent, waiver, approval, or
authorization of any governmental authority or of any third party other than
Visa and MasterCard, or notice to, or filing with, any governmental authority or
any third party on the part of ISO is required in connection with the execution
and delivery of this Agreement or the conduct of the activities contemplated
hereby.

7.5   Litigation. To the knowledge of ISO and except as disclosed in public
filings with the Securities and Exchange Commission, there is no action at law
or in equity, arbitration, proceeding, or governmental investigation pending, or
to the knowledge of ISO threatened, by or before any court, any governmental or
administrative agency or commission, or arbitrator, against ISO regarding this
Agreement or any of the transactions contemplated hereby that could reasonably
be expected to prevent or have a Material adverse effect on the conduct of the
activities contemplated hereby.

SECTION 8
ADDITIONAL COVENANTS

8.1   Reserve Account.

  (a)   ISO expressly authorizes SERVICERS to establish a Reserve Account
pursuant to the terms and conditions set forth in this Section 8.1. The initial
amount of such Reserve Account shall be [***]. In addition, the amount of the
Reserve Account may be increased by SERVICERS from time to time based upon any
reasonably anticipated risk of loss to SERVICERS, material breach of the
Agreement by ISO, or any material adverse change in the financial condition of
ISO. Such Reserve Account shall be established and maintained at Bank. [***]    
(b)   The Reserve Account shall be fully funded upon five (5) Business Days’
notice to ISO. Such Reserve Account may be funded by all or any combination of
the following: (i) one or more debits to the Offset Account or any other
accounts of ISO held by Bank or any of its Affiliates; (ii) one or more
deductions or offsets to any payments otherwise due to ISO; or (iii) ISO’s
delivery to SERVICERS of a letter of credit issued by a bank acceptable to
SERVICERS and in a form acceptable to SERVICERS.

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 18



--------------------------------------------------------------------------------



 



  (c)   If ISO’s funds in the Reserve Account are not sufficient to cover the
chargebacks, adjustments, fees and other charges due to SERVICERS from ISO or
Merchants, or if the funds in the Reserve Account have been released, ISO agrees
to pay SERVICERS such sums within five (5) Business Days of any such request by
SERVICERS. In the event of a failure by ISO to fund the Reserve Account,
SERVICERS may fund such Reserve Account in any of the manners set forth above.  
  (d)   To secure ISO’s obligations to SERVICERS under this Agreement, ISO
grants to SERVICERS a lien and security interest in and to any of ISO’s funds in
the Reserve Account or otherwise related to this Agreement now or hereafter in
the possession of SERVICERS, whether now or hereafter due or to become due to
ISO from SERVICERS. ISO agrees to duly execute and deliver to SERVICERS such
instruments and documents as SERVICERS may reasonably request to perfect and
confirm the lien, security interest, right of setoff, recoupment and
subordination set forth in this Agreement.

8.2   Inspection.ISO will, at any and all reasonable times, permit SERVICERS’
employees, agents, attorneys, auditors, or bank regulators to inspect ISO’s
place of business to audit its operations for compliance with all Rules, laws,
regulations, and directives of any governmental regulatory agency or Bank Card
association, all at SERVICERS’ expense.   8.3   Cooperation.SERVICERS and ISO
will each timely furnish to the other any and all information and materials that
the other may, from time to time, reasonably request in connection with all
matters contemplated by this Agreement. Each party also shall take the action as
the other may, from time to time, reasonably request in order that the purposes
of this Agreement will be fully accomplished and that all matters contemplated
hereby will comply with all Rules or other applicable statutory, regulatory or
other legal requirements. ISO shall promptly deliver to SERVICERS after receipt
by ISO a copy of all non-routine notices or correspondence that it receives from
MasterCard, Visa, or other networks or Bank Card associations, or any other
third party, which in any way relates to any Merchant’s or ISO’s participation
in MasterCard, Visa, and other networks or Bank Card associations under this
Agreement.   8.4   Compliance With Rules. ISO also covenants to the following:

  (a)   ISO will obtain copies of all available Rules from Visa and MasterCard
and any other Bank Card association that makes its Rules available to ISOs. For
all Rules not reasonably available to ISO, SERVICERS will provide ISO with
information regarding such Rules and compliance therewith. ISO understands and
agrees to comply fully with all Rules and applicable laws and regulations.    
(b)   On an ongoing basis, ISO will regularly provide SERVICERS with the current
addresses for all its offices.

Page 19



--------------------------------------------------------------------------------



 



  (c)   In the event of any inconsistency between any provision of this
Agreement and the Rules, the Rules in each instance shall be afforded precedence
and shall apply.     (d)   ISO acknowledges and agrees that Visa and/or
MasterCard are the sole and exclusive owner of Visa and/or MasterCard marks. ISO
agrees to never contest the ownership of these marks and Visa and/or MasterCard
may at any time immediately and without advance notice prohibit ISO from using
their respective marks.     (e)   ISO acknowledges and agrees that Visa and/or
MasterCard shall have the right, either in law or in equity, to enforce any
provision of the Rules and to prohibit ISO’s conduct that creates a risk of
injury to Visa and/or MasterCard or that may adversely affect the integrity of
Visa’s and/or MasterCard’s systems, information or both. ISO agrees to refrain
from taking any action that would have the effect of interfering with or
preventing an exercise of these rights by Visa and/or MasterCard.     (f)   ISO
agrees not to use any marks of Visa and/or MasterCard on its own behalf in the
furtherance of the Program. ISO also agrees not to suggest, imply or in any
manner create an impression that it is a Member or an authorized representative
of Visa and/or MasterCard or that it is other than an independent sales
organization or member service provider for a Member. Further, ISO may not
create an impression that Visa and/or MasterCard in any way endorses ISO or the
Program it coordinates through SERVICERS.     (g)   ISO may use one or more of
Visa’s or MasterCard’s marks under the following conditions:

  (i)   The marks are used in accordance with the Rules; and     (ii)   The
marks are used pursuant to the express written permission of Bank.

  (h)   Except as expressly set forth herein, ISO may not subcontract,
sublicense, assign, license, franchise or in any other manner extend or transfer
to any third party any right or obligation ISO may have in connection with the
Program. ISO agrees to provide services under the Program only with ISO’s
employees, Other MSP’s or IC’s in accordance with Section 2.4. An employee of
ISO is defined as an individual who, while providing services for the Program
(i) represents himself or herself as working for ISO while using only ISO’s
legal or “doing business as” name(s) as registered with Visa and/or MasterCard,
and (ii) receives compensation for services rendered for the Program from ISO.
An employee may not extend or transfer to any third party any right or
obligation the employee may have regarding the Program as an employee of ISO.
ISO will provide SERVICERS with a list of the names of all of its employees and
IC’s and such additional information as SERVICERS may reasonably request from
time to time regarding any employee or IC. ISO will conduct appropriate
background checks

Page 20



--------------------------------------------------------------------------------



 



      (including credit and criminal background checks) on all employees, Other
MSP’s and IC’s.

  (i)   ISO further agrees to the following:

  (i)   ISO will not use Visa’s and/or MasterCard’s equipment and software
(“V/MC Systems”) and Visa and/or MasterCard information identified or reasonably
understood to be confidential or proprietary (“V/MC Confidential Information”)
for anything other than to perform its duties on behalf of SERVICERS and
definitely not for its own use or for any other purpose;     (ii)   To treat the
V/MC Systems and V/MC Confidential Information in at least as careful and
confidential a manner as ISO treats its own or the SERVICERS’ systems and
confidential or proprietary information;     (iii)   To acknowledge that access
to the V/MC Systems and V/MC Confidential Information does not convey to ISO any
right, title, interest or copyright therein or any license to use, sell,
exploit, copy or develop them further;     (iv)   To limit access to the V/MC
Systems and V/MC Confidential Information to only those ISO employees and Other
MSP’s with a need to have access for the ISO to perform services under the
Program and to implement and maintain reasonable and appropriate safeguards to
prevent unauthorized access to or use of the V/MC Systems or V/MC Confidential
Information;     (v)   Solely with respect to the Program and this Agreement,
upon request by SERVICERS, or, absent such requests, upon termination of ISO’s
performance under the Program, to immediately cease any and all use of V/MC
Systems and promptly thereafter deliver to SERVICERS all V/MC Confidential
Information then in the possession or control of ISO or, upon request by Visa
and/or MasterCard, to immediately cease any and all use of the V/MC Systems and
promptly thereafter deliver all V/MC Confidential Information that was provided
by SERVICERS then in its possession or control to Visa and/or MasterCard; and  
  (vi)   To immediately advise both SERVICERS and Visa and/or MasterCard if any
unauthorized person or external entity seeks access to the V/MC Systems or V/MC
Confidential Information whether by legal proceeding or otherwise.

  (j)   Visa and/or MasterCard may at any time conduct financial and procedural
audits of ISO. ISO agrees to cooperate with and promptly supply Visa and/or
MasterCard with all information and material requested.

Page 21



--------------------------------------------------------------------------------



 



  (k)   ISO understands that all Program Materials including Merchant
Applications, Merchant Processing Agreements, Merchant statements, and
Promotional Materials (i) must be approved by SERVICERS before use, such
approval not to unreasonably withheld or delayed beyond [***] [***] days, and
(ii) may not state or imply that ISO is participating in or conducting any
activity precluded by the Rules.     (l)   ISO recognizes that SERVICERS must
approve (in advance) any fee associated with the Program which must be clearly
and conspicuously disclosed in writing to the Merchant prior to any payment or
Application.

8.5   Registration as ISO. ISO and each Other MSP shall at all times, at ISO’s
and/or each Other MSP’s cost and expense, maintain in effect during the term of
this Agreement, a valid and effective registration as an independent service
organization with Visa and a member service provider with MasterCard and shall
provide any information as Visa and MasterCard may reasonably request in
connection therewith or in connection with the services of ISO hereunder, and
shall provide SERVICERS the information as it may reasonably request concerning
compliance with all applicable Rules, laws, regulations and the requirements set
forth herein in connection with this Agreement. The parties hereto will work
together expeditiously and in good faith to register and maintain the
registration of ISO and each Other MSP with the appropriate Bank Card
associations as required under the Rules.   8.6   Mark Restriction. ISO shall
not make any use of SERVICERS’ Marks or any other Intellectual Property without
SERVICERS’ prior written consent, which will not be unreasonably withheld or
delayed beyond [***] [***] days.   8.7   Financial Statements/Audit Rights. ISO
shall make available (whether through public filings or directly) SERVICERS with
annual audited financial statements prepared by an independent auditing firm
within 90 days of the end of each fiscal year (and shall make available to
SERVICERS quarterly financial statements upon request of SERVICERS). In
addition, ISO will provide any shareholder/owner personal financial information
as required by the Rules. ISO will, at any and all reasonable times, permit
SERVICERS’ employees, agents and/or auditors to inspect ISO’s books and records
at SERVICERS’ expense prior request and notice and if for a particular need.

SECTION 9
CONFIDENTIAL INFORMATION

9.1   Confidential Information. Confidential Information is non-public and
proprietary information relating to the business of ISO or its Affiliates that
SERVICERS and their Affiliates acquire during the term of this Agreement, and
information relating to the business of SERVICERS and their Affiliates. It
includes, but is not limited to, the following, whether used in, or to be used
in, the business of ISO or SERVICERS: physical systems for the operation of the
business; all present and planned strategies, business plans, and projections;
all market and sales and marketing information; all

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 22



--------------------------------------------------------------------------------



 



    financial, accounting, and credit information; and the terms and conditions
of this Agreement. Neither party will disclose, furnish, sell, convey, or use
for any purpose other than as contemplated under this Agreement any of the other
parties’ Confidential Information or materials without written authorization.
For the avoidance of doubt, the parties acknowledge and agree that all Merchant
information is the Confidential Information of ISO and (i) may not be used by
SERVICERS for any purpose other than to provide the services contemplated
hereunder during the term of this Agreement and thereafter, and (ii) will not be
used by SERVICERS, directly or indirectly, to solicit any Merchants in the
Merchant Portfolio.   9.2   Exclusions. Nothing in this Section 9 shall restrict
either party with respect to Confidential Information which: (a) the receiving
party can demonstrate was rightfully possessed by it before it received the
information from the disclosing party; (b) was in the public domain prior to the
date of this Agreement or subsequently becomes publicly available through no
fault of the receiving party or any person acting on its behalf; (c) was
previously received by the receiving party from a third party or is subsequently
furnished rightfully to the receiving party by a third party not known to be
under restrictions on use or disclosure; (d) is independently developed by such
party; (e) is required to be disclosed by the Rules, law, regulation or court
order, provided that the disclosing party will exercise reasonable efforts to
notify the other party prior to disclosure; or (f) is required to be disclosed
to comply with or to enforce the terms of this Agreement.   9.3   Ownership of
Work Product. Each party shall have and retain all ownership rights (including
ownership of any Marks) in the work product developed for the implementation of
the Program, including the Application, Merchant Processing Agreement and
Promotional Materials that it creates, prepares or produces in connection with
this Agreement, and all the work products shall remain the exclusive property of
that party. Upon termination of the Agreement, each party shall immediately
cease using any materials using the other’s Marks or Intellectual Property, and
shall immediately destroy all such materials.   9.4   Remedy; Survival. If any
party breaches this Section 9, the non-breaching party will suffer irreparable
harm and the total amount of monetary damages for any injury to such party will
be impossible to calculate and therefore an inadequate remedy. Accordingly, the
non-breaching party may (i) seek temporary and permanent injunctive relief
against the breaching party or (ii) exercise any other rights and seek any other
remedies to which the non-breaching party may be entitled to at law, in equity
and under this Agreement for any violation of this Section 9. The provisions of
this Section 9 shall survive the termination or expiration of this Agreement.

SECTION 10
TERM AND TERMINATION

10.1   Initial Term. The initial term of this Agreement shall be four
(4) Processing Years commencing on the Effective Date of this Agreement and
ending on June 30, 2010 unless

Page 23



--------------------------------------------------------------------------------



 



    terminated earlier as provided in this Section 10. Thereafter, this
Agreement shall automatically continue in effect until either party gives the
other at least six (6) months prior written notice of termination.   10.2  
Termination by SERVICERS. SERVICERS may terminate this Agreement prior to its
expiration for cause upon prior written notice to ISO as follows:

  (a)   Upon a Material breach of any representation, warranty or covenant in
this Agreement by ISO which is not cured by ISO within sixty (60) days of
receipt of written notice from SERVICERS; provided however, that if ISO is
attempting in good faith to cure such breach within said sixty (60) day cure
period but the nature of the breach prevents a cure within sixty (60) days, then
ISO shall be allotted an additional number of days to cure, provided the total
number of days of the cure period shall be no greater than one hundred twenty
(120) days;     (b)   Upon a breach of any Material Rule by ISO, or repeated
breach of any Rule by ISO which is not cured by ISO within sixty (60) days of
receipt of written notice from SERVICERS; provided however, that if ISO is
attempting in good faith to cure such breach within said sixty (60) day cure
period but the nature of the breach prevents a cure within sixty (60) days, then
ISO shall be allotted an additional number of days to cure, provided the total
number of days of the cure period shall be no greater than one hundred twenty
(120) days;     (c)   Upon any commission of any fraudulent activity by ISO, or
the illegal activity of ISO’s employees in the performance of their duties in
connection with this Agreement;     (d)   Upon any failure by ISO to pay (or
make arrangements to pay that are acceptable to SERVICERS) any amount due under
this Agreement to SERVICERS which does not give rise to the right to terminate
under any other provision of this Agreement within ten (10) Business Days after
written notice to ISO of its failure to pay the amount;     (e)   Upon the
insolvency or bankruptcy of ISO;     (f)   Upon a Material adverse change in the
business or financial condition of ISO;     (g)   Upon an assignment of this
Agreement by ISO without SERVICERS’ prior written consent;     (h)   Upon the
failure by ISO to maintain good standing as an “independent sales organization”
with Visa or a “member services provider” with MasterCard;     (i)   If
SERVICERS are required by a governmental or regulatory body or agency or by any
Bank Card association to terminate the Services on behalf of ISO with as much
prior notice as is practicable under the circumstances;

Page 24



--------------------------------------------------------------------------------



 



  (j)   If ISO fails to fund the Offset Account or the Reserve Account as
required under this Agreement within ten (10) Business Days after written notice
to ISO of its failure to pay the amount;     (k)   Upon the termination of the
Service Agreement for any reason with one hundred eighty (180) days prior
written notice to ISO; or     (l)   Upon a Change of Control of ISO with one
hundred eighty (180) days prior written notice to ISO, unless the SERVICERS had
previously consented to such change in control.

10.3   Termination by ISO. ISO may terminate this Agreement prior to its
expiration for cause upon prior written notice to SERVICERS as follows:

  (a)   Upon a Material breach of any representation, warranty or covenant in
this Agreement by SERVICERS which is not cured by SERVICERS within sixty
(60) days of receipt of written notice from ISO; provided however, that if
SERVICES are attempting in good faith to cure such breach within said sixty
(60) day cure period but the nature of the breach prevents a cure within sixty
(60) days, then SERVICERS shall be allotted an additional number of days to
cure, provided the total number of days of the cure period shall be no greater
than one hundred twenty (120) days;     (b)   Upon any failure by SERVICERS to
pay any amount due under this Agreement which does not give rise to the right to
terminate under any other provision of this Agreement within five (5) Business
Days after written notice to SERVICERS of its failure to pay the amount;     (c)
  Upon the insolvency or bankruptcy of either of the SERVICERS;     (d)   Upon
the termination of the Service Agreement for any reason;     (e)   Upon a
Material adverse change in the business or financial condition of either of
SERVICERS;     (f)   Upon an assignment of this Agreement by SERVICERS without
ISO’s prior written consent;     (g)   Upon the failure by SERVICERS to maintain
good standing with Visa or a MasterCard;     (h)   If required by a governmental
or regulatory body or agency or by any Bank Card association to terminate;    
(i)   Upon cessation of Bank Card operations by SERVICERS; or

Page 25



--------------------------------------------------------------------------------



 



  (j)   At any time upon one hundred eighty (180) days prior written notice to
the SERVICERS with no penalty.

10.4   Effect of Termination.

  (a)   Upon the expiration or termination of this Agreement for any reason, at
the direction of ISO and pursuant to the plan of Deconversion, SERVICERS will
transfer and assign all their interest in the Merchant Portfolio (including
Merchant Processing Agreements and Merchant Accounts) and the dedicated
BINs/ICAs to a Visa and MasterCard Member designated by ISO, provided first
that: (a) all amounts due (or estimated to become due) in connection with each
Merchant Processing Agreement and under this Agreement have been paid to
SERVICERS; (b) the Termination Reserve Account has been adequately funded;
(c) ISO provides full written indemnities to SERVICERS regarding actual and
potential losses or other obligations arising out of operation of the Program or
arising out of, or related to, this Agreement or any Merchant Processing
Agreement; and (d) the Program Transfer complies with all applicable Rules, laws
and regulations (the “Program Transfer”). [***]     (b)   Until the completion
of the Deconversion of the Merchant Portfolio, the parties shall continue to
operate under the terms and conditions of this Agreement; provided, however,
that upon the effective date of expiration or termination of this Agreement, ISO
will promptly discontinue its promotion and recommendation of the Program and
will cease to board new accounts on Bank’s BINs and ICAs or for sponsorship by
Bank. ISO will reimburse SERVICERS for any Deconversion pursuant to the plan for
Deconversion, regardless of whether such Deconversion occurs before or after the
expiration or termination of this Agreement. ISO shall continue to hold all
risks associated with transactions processed by SERVICERS prior to the effective
date of Deconversion of each respective Merchant in the Merchant Portfolio,
including all risk relating to chargebacks and fraudulent transactions. ISO
shall pay SERVICERS any amounts associated with such risks immediately upon
demand.

10.5   Termination Reserve Account. Within ten (10) Business Days of the issuing
of a notice of termination by any party, ISO shall fund a Termination Reserve
Account. Except as specifically set forth otherwise in this Section 10.5, all
provisions of Section 8.1 of this Agreement with regard to the Reserve Account
shall also apply to the Termination Reserve Account. The amount of the
Termination Reserve Account shall be the greater of (i) the most recent required
amount for the Reserve Account prior to termination, or (ii) the amount
calculated as follows:

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 26



--------------------------------------------------------------------------------



 



  (a)   The amount of all chargebacks during the [***] [***] months preceding
termination, plus     (b)   The amount of all assessed Bank Card association
fines or penalties and all fees and contingent fees which are or shall become
due to SERVICERS from ISO, plus     (c)   The estimated maximum amount of any
known or likely significant loss events (defined as a credit or fraud loss that
is likely to exceed $[***]).

    Upon termination, any balance in the Reserve Account shall be transferred
to, and be applied toward, the Termination Reserve Account. The Termination
Reserve Account will be held by SERVICERS until the completion of the Program
Transfer or for such longer period of time as is consistent with SERVICERS’
liability for Bank Card transactions in accordance with the Rules. SERVICERS
will reduce the Termination Reserve Account balance to reflect any reductions in
ISO’s then-potential liability as the Program Transfer and Deconversion
progress. [***]

SECTION 11
INDEMNIFICATION ; EXCLUSIONS ; LIMITATIONS

11.1   ISO’s Indemnification. ISO shall indemnify, defend, protect, and hold
SERVICERS, their Affiliates, and their respective officers, directors,
employees, attorneys, and permitted assigns, harmless from and against any
Losses and credit/fraud losses arising directly from:

  (a)   Any failure by ISO to comply with any Material term or condition of this
Agreement applicable to ISO, or the failure of any warranty or representations
made by ISO in this Agreement to be true and correct;     (b)   Any claim for
which ISO has otherwise agreed herein to pay or indemnify SERVICERS;     (c)  
Credit or fraud losses, regardless of whether SERVICERS performed any
underwriting, credit review, periodic review or fraud monitoring reviews on
their own behalf;     (d)   Any negligence, misrepresentation or willful
misconduct on the part of ISO or any of its employees, agents, Other MSP’s or
IC’s related to this Agreement; and     (e)   Any claim by any third party
related to this Agreement of a Merchant in the Merchant Portfolio that ISO’s
Intellectual Property violates or infringes any proprietary right of such third
party, without any limitation of liability whatsoever.

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 27



--------------------------------------------------------------------------------



 



11.2   SERVICERS’ Indemnification. SERVICERS, jointly and severally, shall
indemnify, defend, protect, and hold ISO, its Affiliates and their respective
officers, directors, employees, attorneys, permitted assigns, Other MSP’s and
IC’s harmless from and against any Losses and credit/fraud losses arising
directly from:

  (a)   Any failure by SERVICERS to comply with any Material term or condition
of this Agreement applicable to SERVICERS, or the failure of any warranty or
representations made by SERVICERS in this Agreement to be true and correct;    
(b)   Any claim for which SERVICERS have otherwise agreed herein to pay or
indemnify ISO;     (c)   Any Losses caused by SERVICERS’ breach of a Merchant
Processing Agreement;     (d)   Any negligence, misrepresentation or willful
misconduct on the part of SERVICERS or any of their employees or agents related
to this Agreement; and     (e)   Any claim by any third party related to this
Agreement of a Merchant in the Merchant Portfolio that SERVICERS’ Intellectual
Property violates or infringes any proprietary right of such third party,
without any limitation of liability whatsoever.

11.3   Exclusion of Warranties, Limitations of Liability.

  (a)   Except as expressly provided in this Agreement, SERVICERS specifically
disclaim all warranties of any kind, express or implied, including any
warranties regarding merchantability, fitness for a particular purpose,
non-infringement or otherwise (regardless of any course of dealing, custom or
usage of trade), arising out of or related to this Agreement, which are hereby
excluded by agreement of the parties. The parties agree that this Agreement is a
service agreement and is not subject to the provisions of the Uniform Commercial
Code.     (b)   Notwithstanding anything in this Agreement to the contrary, in
no event shall any party hereto, their respective Affiliates or any of their
respective directors, officers, employees, agents or subcontractors, be liable
under any theory of tort, contract, strict liability or other legal theory for
lost profits, lost revenues, lost business opportunities, exemplary, punitive,
special, incidental, indirect or consequential damages, each of which is hereby
excluded by agreement of the parties, regardless of whether the damages were
foreseeable or whether any party or any entity has been advised of the
possibility of the damages.     (c)   Notwithstanding anything in this Agreement
to the contrary, the cumulative liability of each of SERVICERS and ISO for all
Losses, claims, suits, controversies, breaches or damages arising out of or
related to this Agreement

Page 28



--------------------------------------------------------------------------------



 



      regardless of the form of action or legal theory relating to events in any
one Processing Year shall not exceed [***] [***] times the amount of
clearing/sponsorship fees paid to SERVICERS by ISO pursuant to this Agreement
during the immediately preceding [***] [***] full months; provided, however,
that this limitation shall not apply to either party’s obligation to indemnify
the other for credit/fraud losses or Losses arising from or related to the
indemnifying party’s (or its agents, representatives, Merchants, Other MSP’s or
IC’s) failure to comply with Rules.     (d)   The parties acknowledge and agree
that no party will be obligated to indemnify the other party to the extent that
the liability, lawsuit, penalty, claim, demand or Loss resulted from the
negligence or intentional misconduct of the party to be indemnified.     (e)  
Notwithstanding anything in this Agreement to the contrary, neither ISO nor
SERVICERS nor their Affiliates shall have any liability under this Agreement for
breach of their respective duties and obligations under this Agreement to the
extent such breach was caused by labor disputes, strikes, acts of God, floods,
terrorist acts, lightning, severe weather, shortages of materials, rationing,
utility or communication failures or interruptions, failure of MasterCard, Visa,
and other networks or Bank Card associations, earthquakes, war, revolution,
civil commotion, blockade, embargo, or any law, order, proclamation, regulation,
ordinance, demand or requirement having legal effect of any government or any
judicial authority or representative of any such government, or any other act,
omission or cause whatsoever, whether similar or dissimilar to those referred to
in this clause, which are beyond ISO’s, SERVICERS’ or their Affiliates
reasonable control.

11.4   Survival. The provisions of this Section 11 shall survive the termination
or expiration of this Agreement.

SECTION 12
MISCELLANEOUS

12.1   Books and Records. SERVICERS shall provide ISO promptly with monthly
reports showing for the month the total number of active accounts and inactive
accounts, the net sales processed for each Approved Merchant (provided ISO is
either a party to the Merchant Processing Agreement (or assignee of a named
party) or has obtained such Merchant’s written authorization to obtain such
information and SERVICERS’ disclosure is not prohibited by any Rule, law,
regulation or agreement with a governmental agency) and the net sales processed
for all Approved Merchants.

12.2   Relationship of the Parties. SERVICERS and ISO agree that in performing
their responsibilities pursuant to this Agreement they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partnership or
joint venture or agency or any

 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

Page 29



--------------------------------------------------------------------------------



 



    association for profit between SERVICERS and ISO. ISO is not authorized
hereunder to hold itself out as an agent of SERVICERS or to inform or represent
to any person that ISO has authority to bind or obligate SERVICERS or to
otherwise act on behalf of SERVICERS except as expressly set forth herein. ISO
shall not make any representation or warranty, or create any liability or
potential liability on behalf of SERVICERS except as expressly set forth herein.
  12.3   No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer upon any person or entity other than the parties and their Affiliates any
rights or remedies.   12.4   Assignment and Transfer. Except as expressly set
forth herein, ISO shall not assign or otherwise transfer this Agreement or any
of its rights or obligations hereunder, by operation of law or otherwise, or
contract with any third party (other than the third parties named herein) to
perform any of its responsibilities or obligations relating to this Agreement
without the prior written consent of SERVICERS, which consent will not be
unreasonably withheld. In addition, ISO shall provide written notice to
SERVICERS within three (3) Business Days of any Change of Control of ISO.   12.5
  Notices. Any notice, request, consent, waiver or other communication required
or permitted to be given hereunder shall be effective only if in writing and
shall be deemed sufficiently given only if delivered in person or sent by
certified, registered, or overnight mail or overnight courier service, postage
prepaid, return receipt requested, addressed as follows:

If to FDMS:
First Data Merchant Services Corporation
6902 Pine Street
PS-11
Omaha, NE 68106
Attn: VP – Omaha Processing
Facsimile Number: 402-222-6384
With a copy to:
First Data Merchant Services Corporation
12500 E. Belford Avenue, Suite M5-C
Englewood, CO 80112
Attn: General Counsel
Facsimile Number: 720-332-0033
If to Bank:
Wells Fargo Bank, N.A.
1200 Montego Way
Walnut Creek, CA 94598

Page 30



--------------------------------------------------------------------------------



 



Attn: EVP Merchant Card Services
Facsimile Number:                     
If to ISO:
iPayment, Inc.
26707 West Agoura Hills Road, Suite 100
Calabasas, CA 91302
Attn: Operations Manager
Facsimile Number:                     
With a copy to:
iPayment, Inc.
40 Burton Hills Boulevard, Suite 415
Nashville, TN 37215
Attn: General Counsel
Facsimile: 615-665-8434

    or to such other person or address as either party may designate by notice
given to the other party as provided herein. The notice or communication shall
be deemed to have been given as of the date so delivered.   12.6   Prior
Agreements, Entire Agreement, and Modifications. This Agreement, along with the
Service Agreement, supersedes all prior agreements, whether verbal or in
writing, and contains the entire Agreement between the parties regarding all
matters, issues and claims relating to the subject matter of this Agreement, and
any other written documents exchanged, verbal agreements reached and
representations made by or between the parties in the course of the negotiation
of this Agreement. This Agreement may be changed only by a written instrument
specifically stating that it modifies this Agreement and it must be signed by
all parties.   12.7   Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to New York conflict laws.   12.8   Waivers. No failure or delay by any
party to exercise, and no course of dealing regarding any right of the party
concerning an obligation of any other party to this Agreement, shall operate as
a waiver unless agreed to in writing by all parties. The parties hereto waive
their right to a jury trial in the event of any legal proceedings between them.
  12.9   Binding Effect, Remedies. This Agreement will not become legally
binding and may not be enforced by any party until and unless executed by all
parties hereto. This Agreement and the rights and obligations created hereunder
shall be binding upon and inure solely to the benefit of the parties and their
respective successors and permitted assigns, and no other person or legal entity
shall acquire or have any rights under or by

Page 31



--------------------------------------------------------------------------------



 



    virtue of this Agreement. The remedies provided for in this Agreement shall
be cumulative in nature, not exclusive, and shall be in addition to any other
remedy allowed in law or equity.   12.10   Severability. If any provision of
this Agreement is held illegal, invalid, void, or unenforceable in any
jurisdiction where this Agreement or any part thereof is to be performed by
reason of any rule of law, administrative or judicial proceeding or public
policy, the provision shall be deemed deleted and the remaining provisions of
this Agreement shall remain valid and binding.   12.11   Headings. The Section
headings of this Agreement are inserted as a matter of convenience only and
shall in no way define, limit, extend or describe the scope of this Agreement or
the intent of any provisions herein.   12.12   Counterparts. Provided that all
parties execute a copy of this Agreement, this Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The parties acknowledge
that delivery of executed copies of this Agreement may be effected by facsimile
or other comparable means, as well as by delivery of manually signed copies.  
12.13   Construction. As used in this Agreement, any reference to the masculine,
feminine or neuter gender shall include all genders, the plural shall include
the singular, and the singular shall include the plural.   12.14   Exhibits. All
exhibits to this Agreement are incorporated by reference with the same force and
effect as if fully set forth herein. This Agreement shall be given full force
and effect without the exhibits or as to those exhibits that are attached, in
the event less than all of the exhibits referenced herein are in fact attached.
  12.15   Termination of Other Agreements. The following agreements are herby
terminated without penalty to any party and are of no further force and effect:
(i) the TS ISO Agreement; and (ii) the PCS ISO Agreement; provided, however,
that neither the termination of the TS ISO Agreement or the PCS ISO Agreement
nor anything contained in this Agreement shall act as a waiver or otherwise
preclude FDMS from reconciling and/or collecting any billing, residual or other
fee-related issues under either the TS ISO Agreement or the PCS ISO Agreement
except where otherwise agreed to by FDMS.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.
iPAYMENT, INC.
By: \s\ Greg Daily
Name: Greg Daily

Page 32



--------------------------------------------------------------------------------



 



Title: Chief Executive Officer
FIRST DATA MERCHANT SERVICES CORPORATION
By: \s\ Rick Learch
Name: Rick Learch
Title: Senior Vice President
WELLS FARGO BANK, N.A.
By: \s\ Deirdre P. Cohen
Name: Deirdre P. Cohen
Title: Vice President

Page 33



--------------------------------------------------------------------------------



 



[***]
 
*** Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.
Exhibit A, Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
UNACCEPTABLE BUSINESS
The following industries are considered unacceptable merchant processing
candidates due to Association prohibition; illegal or likely to be deemed
illegal activity; high fraud potential; high potential for excessive
chargebacks; or excessive risk exposure.

  •   All sexually oriented or pornographic merchants:

     
—     Adult telephone conversations or Internet
  –  Modeling agencies
 
   
—     Massage parlors
  –  Adult book stores
 
   
—     Misc. entertainment (not elsewhere classified)
  –  Topless bars/clubs

  •   Any illegal products/services     •   Any service providing peripheral
support of illegal activities (i.e., drugs)     •   Chain letters     •  
Collection agencies or firms involved in recovering/collecting past due
receivables     •   Drug paraphernalia     •   Free gift, prize, sweepstakes or
contest as an inducement to purchase a product/service     •   “Get-rich-quick”
schemes     •   Lotteries and/or illegal gambling, including Internet gambling  
  •   Sports forecasting or odds-making     •   Merchants offering rebates or
special incentives     •   Credit card protection (including identity theft
protection)     •   Extended warranty companies     •   Non-face to face tobacco
sales     •   Non-face to face prescription drug sales     •   Non-face to face
sales of firearms     •   Aggregators/Internet Payment Service Providers/Third
Party Payment Processors     •   Audio/Video Text     •   Airlines     •  
Cruise lines     •   Travel Agents/Tour Operators     •   Money transfer
services     •   Check cashing     •   Currency exchange     •   Dating Services
    •   Pseudo-pharmaceuticals (anti-aging pills, sex nutrients, etc.)     •  
Outbound telemarketing     •   “Up-sell” Merchants

Exhibit B, Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
APPLICATION MATERIALS
See Attached.
Exhibit C, Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PROGRAM STANDARDS
See Attached.
Exhibit D, Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF CURRENT BINs/ICAs and CURRENTLY ACTIVE OTHER MSP’s and IC’s
See attached.
Exhibit E, Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT F
HIGH RISK MERCHANT LIST
(Not Elsewhere Classified As Unqualified / Unacceptable)

          MCC   MERCHANT TYPE ALL  
Internet Merchants
       
 
ALL  
Mail Order/ Telephone Order Merchants
       
 
ALL  
Merchants Engaged In Extended Delivery
       
 
  2741    
Printing and Publishing Services — (Wholesale)
       
 
  2791    
Typesetting, Plate Making & Related Services-(Wholesale)
       
 
  2842    
Sanitation, Polishing & Specialty Cleaning Preparations
       
 
  4121    
Limousines, Taxis, Cabs
       
 
  4784    
Bridge and Tolls Fees
       
 
  4812    
Telecommunication Equipment and Telephone Sales, Beepers, Pagers, Paging
Equipment, Cell Phones
       
 
  4814    
Telephone Services (Billing), Local and Long Distance Telecommunication
Services, Cellular Telephone Services
       
 
  4815    
VisaPhone / MasterPhone
       
 
  4816    
Computer Network/Information Services. Internet Service Providers, Electronic
Bulletin Boards
       
 
  4821    
Cablegrams, Telegrams
       
 
  4899    
Cable and Other Pay Television Services
       
 
  5013    
Parts — Motor Vehicle Supplies, New Parts — (Wholesale)
       
 
  5021    
Office, Commercial Furniture — (Wholesale)
       
 
  5039    
Construction Material — not elsewhere classified –(Wholesale)
       
 
  5044    
Copy Services — Photographic, Photocopy, Microfilm Supplies- (Wholesale)
       
 
  5045    
Computer, Computer Peripheral Equipment and Software — (Wholesale)
       
 
  5046    
Commercial Equipment — not Elsewhere classified (Wholesale)
       
 
  5047    
Equipment — Medical, Dental, Ophthalmic, Orthopedic, Hospital Equipment,
Supplies — (Wholesale)
       
 
  5051    
Metal Service Centers and Offices — non-precious (Wholesale)
       
 
  5065    
Parts — Electrical, Equipment — (Wholesale)
       
 
  5072    
Hardware Equipment and Supplies — (Wholesale)
       
 
  5074    
Equipment — Heating Equipment, Supplies, Water Conditioning, Purification,
Softening — (Wholesale)
       
 
  5085    
Industrial Supplies -Not elsewhere classified (Wholesale)
       
 
  5094    
Gemstones, Precious Stones, Metals, Watches, Jewelry (Wholesale)
       
 
  5099    
Durable Goods Not Elsewhere Classified (Wholesale)

Exhibit F, Page 1

 



--------------------------------------------------------------------------------



 



          MCC   MERCHANT TYPE   5111    
Paper — Writing, Printing, Stationery, Office Supplies — (Wholesale)
       
 
  5122    
Pharmaceuticals — (Wholesale)
       
 
  5131    
Fabrics and Dry Goods — (Wholesale)
       
 
  5137    
Commercial Work Clothing and Uniform — (Wholesale)
       
 
  5139    
Footwear — Commercial (Wholesale)
       
 
  5169    
Chemicals & Allied products — (Wholesale)
       
 
  5172    
Petroleum and Petroleum Products — (Wholesale)
       
 
  5192    
Books, Periodicals & Newspapers — (Wholesale)
       
 
  5193    
Florist Supplies, Nursery Stock and Flowers — (Wholesale)
       
 
  5198    
Paints, Varnishes and Supplies — (Wholesale)
       
 
  5199    
Non-Durable Goods — Not Elsewhere Classified (Wholesale)
       
 
  5521    
Used Car & Truck Dealers
       
 
  5712    
Furniture, Home Furnishing, Bedding, Mattress Stores
       
 
  5713    
Carpet, Rugs, Floor Covering Stores
       
 
  5719    
Miscellaneous Home Furnishing Specialty Stores
       
 
  5732    
Computers, Electronics, Electronic Stores, Electronic Parts
       
 
  5734    
Computer Software
       
 
  5932    
Antiques, Collectible, Memorabilia Stores
       
 
  5933    
Pawnbrokers
       
 
  5937    
Antique Reproductions
       
 
  5946    
Camera & Photographic Supply Stores
       
 
  5960    
Direct Marketing — Insurance Services.
       
 
  5963    
Door-To-Door Sales
       
 
  5968    
Direct Marketing — Continuity/Subscription Merchant.
       
 
  5969    
Direct Marketing — Other Direct Marketers (Not Elsewhere Classified) Including
Infomercials
       
 
  5972    
Stamp, Coin Stores, Stamp Collecting — Philatelic, Numismatic Supplies
       
 
  6211    
Securities Brokers, Mutual Funds, Stocks, Commodities, Bonds
       
 
  6300    
Insurance Sales, Underwriting, and Premiums
       
 
  6513    
Real Estate Agents, Brokers, Managers
       
 
  7032    
Camps — Sporting, Recreational
       
 
  7033    
Camping — Trailer Parks, Campgrounds
       
 
  7273    
Dating / Escort Services
       
 
  7297    
Massage Parlors
       
 
  7298    
Health & Beauty Spas
       
 
  7372    
Computer Programming, Data Processing, and Integrated Systems Design Services
       
 
  7375    
Information Retrieval Services
       
 
  7379    
Computer Maintenance, Repair & Services — (Wholesale)
       
 
  7829    
Motion Picture and Video Tape Production and Distribution — (Wholesale)
       
 
  7922    
Theatrical Producers/Productions (except Motion Pictures) and Ticket Agencies

Exhibit F, Page 2

 



--------------------------------------------------------------------------------



 



          MCC   MERCHANT TYPE   7929    
Bands, Orchestras, and Miscellaneous Entertainers, Not Elsewhere Classified
       
 
  7941    
Commercial Sports, Professional Sports Clubs, Athletic Fields, and Sports
Promoters
       
 
  7997    
Health Clubs, Country Clubs, Membership (Athletic, Recreation, Sports), Private
Golf Courses
       
 
  8241    
Correspondence School
       
 
  8244    
Business & Secretarial Schools
       
 
  8249    
Trade & Vocational Schools
       
 
  8299    
Schools & Educational Services-Not Elsewhere Classified
       
 
  8398    
Organizations — Charitable, Social Service, Non-Political
       
 
  8641    
Associations — Civic, Social. Fraternal Associations
       
 
  8651    
Political Organizations
       
 
  8661    
Religious Organizations
       
 
  8675    
Automobile Associations, Automobile Clubs
       
 
  8699    
Membership Organizations — Not Elsewhere Classified
       
 
  8734    
Testing Laboratories (Non-Medical)
       
 
  9211    
Court Costs, Including Alimony, Child Support
       
 
  9222    
Fines
       
 
  9223    
Bail, Bond Payments
       
 
  9311    
Tax Payments
       
 
  9399    
Government Services — Not Elsewhere Classified
       
 
  9401    
Food Stamps
       
 
  9402    
Postal Services — U.S. Government
       
 
  9700    
Automated Referral Service

Exhibit F, Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT G
ADDITIONAL TERMS AND CONDITIONS FOR
POS NETWORKS MERCHANT SPONSORSHIP

1.   General.

  1.1.   ISO desires to deploy and service (or cause to be deployed and
serviced), at merchant locations, terminals (“POS Terminals”) that will be
connected to the shared electronic funds transfer networks set forth on
Schedule A to this Exhibit G, as it may be amended from time to time by FDMS in
its sole discretion (the “Debit Networks”), to transmit point of sale
transactions (“POS Transactions”) generated by these POS Terminals through the
Debit Networks’ telecommunications and processing systems which effectuate the
switching, processing and settlement of transactions (“Debit Network Systems”).
(The services described in this paragraph shall be referred to in this Exhibit G
as the “POS Services.”).     1.2.   ISO may offer qualified merchants the
ability to provide, or have Customer provide on such merchant’s behalf,
merchants’ ISOs with the option to pay their bills by initiating funds transfers
through Debit Network Systems without PIN entry or verification, subject to
additional terms and conditions agreed to by the ISO and FDMS (“PIN-less
Debit”). (The services described in this paragraph shall be referred to in this
Exhibit G as the “PIN-less Debit Services.” The POS Services and PIN-less Debit
Services, collectively, will be referred to in this Exhibit G as the “Debit
Services”).     1.3.   Debit Networks require that in order for ISO to provide
the POS Services to merchants, merchants must be sponsored into the Debit
Network by a member of such Debit Network (“Network Member”). Certain Networks
(“Standard Networks”) require that in order for ISO to provide the PIN-less
Debit Services to merchants, merchants must be sponsored into the Debit Network
by a Network Member.

2.   Duties of FDMS. Subject to the provisions of this Agreement, FDMS agrees to
cause FFB, a Network Member, to: (a) sponsor Merchants into Debit Networks for
provision of POS Services; (b) sponsor Merchants into Standard Networks for
provision of PIN-less Debit Services through Standard Networks, subject to
additional terms agreed upon by FDMS and ISO; provided, that FFB, in its
absolute discretion, may refuse to sponsor any Merchant and may terminate its
sponsorship of a Merchant or direct ISO to refuse to provide or terminate its
provision of Debit Services to a Merchant.

  2.1.   Neither SERVICERS nor FFB will be responsible for the acts or omissions
of any Debit Network or its agents or representatives.

3.   Conflict with Agreement. In the event of a conflict between this Exhibit G
and the remainder of the Agreement as it relates to the subject matter hereof,
the terms of this Exhibit G shall control. Otherwise, all terms and conditions
of the remainder of the Agreement shall likewise apply to this Exhibit.

Exhibit G, Page 1

 



--------------------------------------------------------------------------------



 



Schedule A
DEBIT NETWORKS

1.   All EDS networks, including; ACCEL, The Exchange, Instant Teller, Mpact,
and TX.   2.   Alaska Option   3.   All Pulse networks, including; TYME, Money
Station, and Gulfnet   4.   All Star networks, including; MAC, Cash Station,
Alert, Avail, Bankmate, Cactus, Explore, Honor, Lynx, Most, and Relay   5.  
NYCE   6.   Interlink   7.   Maestro   8.   Any other network added by FFB after
the Effective Date.

Schedule A to Exhibit G, Page 1

 